





July 1, 2005






Mr. Ronald Idom
4147 Manorview
Dallas, Texas 75228


Re: Offer of Employment
 
Dear Ron:
 
Maverick Oil and Gas, Inc. (the "Company") is pleased to confirm to you the
conditions of employment with the Company as follows:


1. Position and Commencement Date.  Commencing on or before July 6, 2005, you
will be employed by the Company as its Engineering Manager with full and direct
responsibilities for the Company’s petroleum engineering requirements and
related activities, as well as such other duties as are consistent with your
position and as may be assigned to you from time to time by the Chief Executive
Officer of the Company, to whom you will directly report. Your position will be
in the Addison, Texas office of the Company.


2. Compensation. You will be employed at a base annual salary of $175,000, paid
$14,583.33 on a monthly basis, subject to applicable tax withholdings and
otherwise in accordance with payroll practices adopted by the Company from time
to time. Your base salary will be evaluated for adjustment on an annual basis.
In addition to your base salary, you will be eligible to participate in the
Company’s stock option plan and annual incentive compensation program in the
following manner:
 
3. Discretionary Bonus Arrangement. The amount of your bonus, if any, would be
determined in the sole discretion of the Company, with a target of 30% of your
annual base compensation if all individual and Company performance targets, as
may be agreed from time-to-time, are achieved. The bonus would be based upon
management's subjective view of a combination of (i) your individual
contribution to the Company, (ii) the performance of your particular technical
sphere within the Company and (iii) the overall performance of the Company.
Among other things, your bonus will be determined based on metrics including the
Company’s earnings per share, exploration and exploitation successes, drilling
and development costs, and other factors as are normally included in such
undertakings. These metrics will be refined as the Company becomes more
seasoned, and may be subject to modification.
 
4. Stock Option Program. You will be permitted to participate in the Company's
Stock Option Plan. As such, you will initially be granted options to purchase
60,000 shares of the Company's Common Stock upon commencement of employment (the
“Options”). 20% of these Options will vest at the end of each of your first five
(5) consecutive years of employment following the grant of the Options (provided
you remain continuously employed by the Company during such five year period).
 
 
 

--------------------------------------------------------------------------------

 
Additional options to purchase shares of the Company’s common stock may be
awarded from time to time at the sole discretion of the Company.
 
The price at which your initial options or any portion thereof, may be
exercised, shall be fixed at the fair market value of the Company’s Common Stock
at the close of trading on approval of the option grant by the Company’s
Compensation Committee, which we would expect to occur on the commencement date
of your employment.
 
In all events, the terms set forth above are intended merely as non-binding
summaries of the terms of the Options. The definitive and legally binding terms
of the Options will be set forth formally in the Company’s Stock Option Plan and
accompanying Option Agreement to be delivered to you following the grant of the
options.
 
5. Benefits. As an employee of the Company, you will also be eligible to
participate in such life insurance, hospitalization, major medical and other
health benefits generally offered by the Company to its employees in your
general job classification level. This presently includes participation in the
Company’s medical and dental insurance plans, however, these benefit programs
are subject to termination or modification from time-to-time. Details of these
benefits will be discussed with you prior to the commencement of employment, or
will be provided to you thereafter in an Employee Manual, which also defines
corporate policies, and through other Company literature. You will be expected
to read these materials thoroughly, and sign and return a copy of a receipt and
acknowledgment evidencing that you have read and understood the Company's
corporate policies and the contents of its Employee Manual. You will also be
provided with a monthly automobile lease allowance of $500. However, you will be
responsible for all insurance, maintenance and other operating expenses related
to your use of any such automobile.
 
6. Vacations and Holidays. You will be entitled to receive 4 weeks of paid
vacation in each calendar year, to be taken in accordance with company policies
and at times which do not unreasonably interfere with the performance of your
duties as assigned. Vacations of more than 10 consecutive days should not be
scheduled during any three-month period without the prior written consent of
your direct supervisor.
 
7. Expenses. You will be reimbursed for all reasonable expenses incurred by you
in furtherance of your position with the Company, including travel and
entertainment expense, upon submission of the appropriate documentation. You
will be provided a company issued credit card that should be used in all
instances of you incurring expenses on behalf of the company.
 
8. Employee-at-Will. This offer does not guarantee continued employment for any
specified period of time, nor does it require that a dismissal be based on
"cause." Your employment and compensation with the Company are "at will" in that
they can be terminated with or without cause, and with or without notice, at any
time, at the option of either the Company or yourself, except as provided by
law. The terms of this offer letter, therefore, do not and are not intended to
create either an express and/or implied contract of employment with the Company.
No manager or representative of the Company, other than an authorized senior
executive officer has the authority to enter into any agreement for employment
for any specified period of time or to make any agreement or contract to the
foregoing, and any promises to the contrary may only be relied upon by you if
they are in writing and signed by an authorized senior executive officer.
 
 
 

--------------------------------------------------------------------------------

 
9. Severance. Should your employment be terminated as a result of: (i) your
death; (ii) an illness or disability which the Company, in its sole discretion,
determines prevents you from carrying out your employment duties; or (iii) by
the Company for no cause, i.e., if the termination was not a result of any
misconduct on your part, then you will be entitled to receive severance payments
from the Company in the form of salary continuation at your base salary level
prior to such termination, plus a continuation of the basic health and medical
benefits to which you were entitled at the time of such termination during the
period of such severance payments. The severance payments shall continue for a
period of 6 months from the date of your termination under this Section.
However, should your employment be terminated by the Company for no cause and
within 90 days following a “Change of Control” as hereafter defined, then: (i)
the severance payments will continue instead for a period of 24 months from the
date of your termination under this Section; and (ii) the vesting of any and all
Stock Options or other such grants or awards shall be deemed to have been
accelerated as of the date of such termination to include the period for which
such severance payments shall cover (i.e. for a period of 24 months of service).
As a condition to the receipt of any severance payments from the Company, you
shall be required to execute a separation agreement that shall include the
broadest form of a waiver and release of all claims against the Company. For the
purposes of this Section, a “Change of Control” shall be deemed to occur if
there occurs a sale, exchange, transfer or other disposition of substantially
all of the assets of the Company to another entity, except to an entity
controlled directly or indirectly by the Company, or a merger, consolidation or
other reorganization of the Company in which the Company is not the surviving
entity, or a plan of liquidation or dissolution of the Company other than
pursuant to bankruptcy or insolvency laws..
 
Should your employment be terminated as a result of: (i) your voluntary
resignation; or (ii) by the Company as a result of actions taken, or omissions
to act, by you, which the Company, in its sole discretion, determines as
misconduct by you, then the Company’s only obligation shall be to pay you such
portion of your base salary as may be accrued but unpaid on the date of
termination.
 
10. Full-Time Position. You agree that your employment hereunder will be full
time, to the exclusion of any other employment which would impede your full-time
duties hereunder, and you further agree during working hours to devote your full
and undivided time, energy, knowledge, skill and ability exclusively to the
operation, transactions, and development of the Company's interests unless
otherwise agreed in writing. You will conscientiously and diligently perform all
required acts and duties to the best of your ability, and in a manner
satisfactory to the Company. You will faithfully discharge all responsibilities
and duties entrusted to you.
 
11. Confidentiality, Non-Competition and Non-Solicitation. In recognition of the
matter of trust and fiduciary capacity in which you will be employed by the
Company, you will be expected, during your term of employment and thereafter,
not to disclose to any third party any "Confidential Information" you receive
relative to the Company. For this purpose, the term Confidential Information
includes information relative to the Company's method of operations, customer
base, strategies and objectives, pricing information, financial information,
proprietary or licensed seismic data, other well or field data, including
electric or other logs, test cores, etc., drilling methodologies and
technologies, project information for pending or contemplated projects, identity
of vendors utilized by the Company, computer programs, system documentation,
product offerings, software or hardware, manuals, formulae, processes, methods,
inventions or other information or materials relating to the Company's affairs
that are not otherwise publicly available. You also acknowledge that such
Confidential Information constitutes a major asset of the Company, and that the
use, misappropriation or disclosure of Confidential Information would constitute
a breach of trust and could cause irreparable injury to the Company and that it
is essential for the protection of the Company's goodwill and maintenance of the
Company's competitive position that the Confidential Information be kept secret
and that you neither disclose the Confidential Information to others nor use the
Confidential Information to your own advantage or to the advantage of others. In
addition, you shall not : (i) engage in any activities that may be viewed as
competitive with the Company during your employment and any period in which
severance payments are made or offered to you (which in the case of a lump sum
payment, includes any period of salary continuation over which the payment was
to have related) and (ii) for a period of 12 months following employment,
directly or indirectly, solicit any business from, or relationships with, any
past, present or prospective employees, customers or suppliers of the Company.
 
 
 

--------------------------------------------------------------------------------

 
12. Developments. You acknowledge that the Company will be the sole owner of all
the results and products of your work efforts, including all written, audio
and/or visual materials relating to the Company’s business (collectively, the
“Developments”) which you develop or create during the term of your employment,
either alone or with others and whether or not during normal business hours. You
acknowledge that all copyrightable Developments will be considered works “made
for hire” or commissioned works under the Federal Copyright Act. You hereby
assign all such Developments to the Company, and agree that you will execute or
cooperate with the Company in any copyright or patent applications, and do all
other acts, as the Company reasonably deems necessary to establish, protect,
enforce or defend the Company’s right, title and interest in such Developments.
 
13. Injunctive Relief. You acknowledge that irreparable injury or damage shall
result to the Company in the event of a breach or threatened breach by you of
Sections 11 or 12 of this offer letter and that the Company shall be entitled to
an injunction restraining you from engaging in any activity constituting such
breach or threatened breach. Nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to the
Company at law or in equity for breach or threatened breach of Sections 11 or 12
of this offer letter, including but not limited to, the recovery of damages from
you and, the termination of your employment with the Company for cause in
accordance with the terms and provisions of this offer letter.
 
14. Validity. If any provision, or portion thereof, of this offer letter is
deemed by a court of competent jurisdiction to be unenforceable, illegal or in
conflict with any federal, state or local law, the validity of the remaining
terms and provisions of this offer letter shall continue to exist and remain in
full force and effect.


 
 

--------------------------------------------------------------------------------

 
15. No Prior Agreements. In order to induce the Company to offer you this
position of employment, you are hereby confirming for us that you are not a
party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding which in any manner would limit or otherwise affect
your ability to perform your obligations hereunder. You further represent and
warrant that your employment by the Company would not under any circumstances
require you to disclose or use any Confidential Information belonging to any
third parties, or to engage in any conduct which may potentially interfere with
contractual, statutory or common-law rights of third parties.
 
16. Entire Agreement. The terms of this offer letter constitute the complete and
exclusive agreement among the parties and supercedes all proposals, oral and
written, and other communications between the parties relating to the subject
matter hereof.
 
17. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Florida. Any dispute arising between
the parties relating in any manner to this Agreement shall be brought in a
federal or state court located in Fort Lauderdale, Florida.


18. Counterparts. This offer of employment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute the same instrument. Each party agrees to be bound by its own
telecopied or facsimiled signature, and agrees that it accepts the telecopied or
facsimiled signature of the other party hereto. 
 
If you agree to accept the terms of this offer of employment, would you kindly
sign this letter and return it to us by no later than your start date.
 
We appreciate you having decided to be part of the Maverick team and look
forward to your continued success.
 

   Sincerely,        MAVERICK OIL AND GAS, INC.      
 By: /s/ V. Ray Harlow                                
      Authorized Executive Officer
   



ACKNOWLEDGED AND ACCEPTED BY:






By: /s/ Ronald Idom                Date: July 1, 2005        
       Mr. Ronald Idom 

 